DETAILED ACTION
This action is a corrected notice of allowance to correct the dependence of claim 13 on itself. The present application is being examined under the pre-AIA  first to invent provisions. This application, filed 05/22/2020, attorney docket  AA6129-US-D1 111548255273, is a division of 15859411, filed 12/30/2017, now U.S. Patent #10707133 and claims priority from provisional application 62593149, filed 11/30/2017.  This application is assigned to Intel Corp.  Claims 1-20 are pending and are considered below. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
 13. (Amended) The method of claim 12, wherein the dielectric cap of the individual ones of the plurality of gate structures has an upper surface co-planar with an upper surface of the contact plug.

Examiner notes that claim 13 must depend from claim 12, which introduces the element of a dielectric cap. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As for claim 1, 
The prior art does not teach or make obvious a method of forming a FinFET IC the includes forming insulation plugs between the gate structures where the plug includes a hardmask material that is flat on top and rounded on the bottom, in combination with the other limitations of claim 1.
Claims 2-6 depend from claim 1 and carry the same novel limitation.  
 
As for claim 7,
The prior art does not teach a method of forming a finFET array that includes forming  a recessed  dielectric material between two gates and patterning the material with a hardmask to form a contact opening where the  hardmask layer has an upper surface above the upper surface of the plurality of gate structures; and  planarizing the patterned hardmask layer to form a contact plug between the second pair of the gate structures, the contact plug comprising the recessed dielectric material and a portion of the patterned hardmask layer.
Claims 8-13 depend from claim 7 and carry the same novel features.
As for claim 14, 
The prior art does not teach a method of forming a finFET array that includes forming a two layer dielectric material between two gates where the upper layer is a hardmask with a rounded bottom surface.
Claims 15-20 depend from claim 14 and carry the same novel features.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN A BODNAR/Examiner, Art Unit 2893